Citation Nr: 0520873	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  00-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for seizure disorder, skin disorder, back 
disorder, and chronic liver disease, and if so, whether 
service connection is warranted for any, or all, such 
disorders.

2.  Entitlement to non-service-connected pension benefits.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 15, 1962 to March 13, 1962, and had approximately six 
months of additional prior ACDUTRA service.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Appeal to the Board was perfected.  

In November 2001, the veteran affirmatively withdrew his 
prior request for a hearing before a Veterans Law Judge of 
the Board.  

On other matters, the January 2000 private medical record 
(medical certificate listing various diagnosed disorders, 
including the four for which service connection is being 
sought), the receipt of which was construed by the RO as an 
informal claim to reopen with respect to the four issues 
listed in the title page of this decision, lists sinusitis as 
a diagnosed disorder.  The RO inquired the veteran - via a 
January 2000 letter - whether he intends to seek service 
connection for this particular disorder.  The record does not 
indicate that responded to express a desire to pursue a 
sinusitis service connection claim.

The issue of entitlement to non-service-connected pension 
benefits is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


FINDINGS OF FACT

1.  In August 1999, the Board denied service connection for 
generalized tonic clonic seizures, claimed as epilepsy by 
history; neurodermatitis, claimed as dermatophytosis; back 
disorder, claimed as degenerative joint disease, discogenic 
disease, and muscle spasms; and viral hepatitis, claimed as 
hepatitis A by history.

2.  The veteran was notified of the Board decision and of his 
right to seek further appellate review.  He did not file a 
motion seeking reconsideration of this decision, or 
communicate a desire for further appellate review of this 
decision.

3.  In January 2000, additional relevant medical evidence 
pertaining to the claimed disorders was received.  The RO 
construed this evidence as an informal petition to reopen the 
previously denied claim.  Following the May 2000 RO denial, 
appeal to the Board was perfected as to the four claimed 
disorders.  

4.  Evidence received since August 1999, on the issue of 
service connection for the four claimed disorders, is 
cumulative or redundant of evidence of record at the time of 
the last prior final denial of the claim; does not bear 
directly and substantially upon the specific matters under 
consideration; and, which, by itself or in connection with 
evidence previously assembled, is not significant enough that 
it must be considered to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The August 1999 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has not been received since 
August 1999, and the claim of entitlement to service 
connection for a seizure disorder, skin disorder, back 
disorder, and chronic liver disease is not reopened, and 
remains denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO initially denied service connection in a September 
1997 rating decision for generalized tonic clonic seizures, 
claimed as epilepsy by history; neurodermatitis, claimed as 
dermatophytosis; cervicodorsolumbar paravertebral 
fibromyositis, diminished disc space narrowing at C6-C7, L4-
L5, and L5-S1 associated with mild degenerative joint 
disease, claimed as discogenic disease; and history of 
hepatitis, claimed as viral hepatitis.  On appeal, the Board 
denied service connection for all of the claimed disorders in 
an August 1999 decision on the grounds that the claim was not 
well-grounded, based on then-effective law.  

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is in 38 U.S.C.A. § 5108 (West 2002), 
which permits the Secretary to reconsider a disallowed claim 
if new and material evidence is presented.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to its jurisdiction to reach the underlying 
claim and to adjudicate it de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis ends, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in an effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered with no new and material evidence 
presented is a "legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (The Board has a jurisdictional duty to consider 
whether a claim was properly reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for the purposes of reopening a claim 
is evidence submitted since the most recent final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Basically, an RO denial is final with no 
communication indicating disagreement with the denial within 
a year after the date of notice thereof.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).  With respect to Board denials, in general, they are 
final as of the date of mailing as stamped on the face of the 
decision.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence that is not 
cumulative or redundant of evidence of record at the time of 
the last prior final denial of the claim; bears directly and 
substantially upon the specific matter(s) under 
consideration; and, which by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The revised "new and material" 
evidence standard, as codified in 38 U.S.C.A. § 3.156(a) 
(2004), does not apply to the instant claim.  The prior 
standard, as articulated in this paragraph, is applicable 
here, as the claim to reopen from which this appeal arises 
was filed before the effective date of the new standard.)  

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist has been fulfilled.  To reopen a 
previously denied and final claim, "new" evidence must be 
material.  If it is not, the inquiry ends and the claim is 
not reopened.  No other standard than that articulated in the 
regulation applies to this determination.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue 
or, if a statement or other assertion is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

After the August 1999 Board decision, the veteran did not 
expressly indicate a desire to seek further review of the 
Board decision, including Board reconsideration.  He did, 
however, submit in January 2000 a new private medical record 
("certificate" by a doctor indicating that the veteran has 
the claimed disorders) bearing a date of July 1999 - pre-
dating the Board decision and not of record as of the Board's 
denial.  This evidence was construed by the RO as an informal 
claim to reopen with respect to the four disorders now at 
issue.  Following the RO's denial of the claim in May 2000, 
the veteran perfected an appeal to the Board in August 2000.   

The Board's August 1999 decision is final, with no order 
permitting Board reconsideration or other appellate review.  
See 38 C.F.R. § 20.1100 (2004).  Thus, any claim - formal or 
informal - on the same issues is treated as a claim to 
reopen, and new and material evidence must be presented.  As 
appeal has been perfected with respect the May 2000 RO 
denial, the Board's appellate review in this instance first 
requires a determination of whether a basis for Board 
jurisdiction exists.  This determination requires a finding 
that new and material evidence has been submitted on the 
issues of service connection for the claimed disorders.

Evidence added to the record since August 1999 includes 
private medical records, and the veteran's numerous written 
statements and affidavits to the effect that he believes 
service connection is warranted for the claimed disabilities.  
It is acknowledged that the private medical records include 
some records of treatment apparently rendered before August 
1999, but were not of record then, as well as those dated 
thereafter.  The private medical records indicate that the 
veteran has had treatment for, and was diagnosed with, 
various ailments, to include epilepsy, chronic liver disease, 
dermatophytosis, and chronic back disorder and associated 
pain.  They are new in the sense that they were not of record 
in August 1999.

Nonetheless, in order to reopen a previously denied and final 
claim, the evidence not only must be new, but also must be 
material.  As discussed earlier, the new evidence must, at 
the most basic, minimal level, must be significant enough 
that not considering it would be plainly unfair to the 
veteran.  On the one hand, this does not present a 
particularly onerous standard for the veteran.  However, 
consistent with 38 C.F.R. § 3.156(a), the evidence must be 
carefully reviewed to determine whether, even if new in the 
sense that they document more contemporaneous treatment for 
the claimed disorders, or reflect documentation of pertinent 
pre-August 1999 treatment, which appears to be the case here, 
it is not cumulative or redundant of "old" evidence, such 
that it bears directly and substantially on the matters at 
issue.  Here, the Board finds that the new evidence does not 
rise to the level of materiality consistent with the 
governing "new and material evidence" standard.

It is key in this case that the new evidence does not raise 
at all the possibility that the claimed disorders stem from 
ACDUTRA service, such that it calls into question the 
validity of prior determination by both the RO and the Board 
(see 1997 compensation and pension medical examination (C&P) 
reports; 1997 rating decision; 1999 Board decision) that, 
while the veteran might now have the claimed disorders, there 
is no medical evidence that these disorders stem from ACDUTRA 
service.  The Board explicitly notes here, as it did in its 
1999 denial, that the veteran's service medical records are 
completely devoid of any evidence of complaints that could be 
associated with the disorders for which service connection is 
being sought, or of treatment for such disorders.  No doctor, 
during ACDUTRA or thereafter, has opined as to a possible 
connection between any claimed disorder and ACDUTRA.  
Moreover, the veteran continues to seek service connection 
for these disorders, yet he himself has not made any specific 
allegations as to why he believes there is a link between 
these disorders and ACDUTRA service (other than, for example, 
reporting that he had acute hepatitis in the Army - see 1997 
"alimentary appendages" C&P report), although, given that 
he has filed a service connection claim, presumably, this is 
the underlying contention even if not explicitly articulated 
as such.  

At the most basic level, the record, to date, consists of a 
wholly unsubstantiated, and vague, allegation that current 
medical problems are related to service, with no evidence 
that any medical ailment about which the veteran now claims 
has its roots in ACDUTRA service.  Here, the fact that the 
veteran has had treatment for such disorders might indicate 
that he has had, and continues to have, them and is not 
wholly irrelevant given that one element of service 
connection is the existence of a current disability.  
38 C.F.R. § 3.303 (2004).  However, this fact, under the 
specific circumstances of this case, does not provide 
adequate basis for a finding of materiality in light of the 
basic factual premise upon which the service connection claim 
was denied previously - no evidence of any pertinent injury 
or incident during ACDUTRA - with no evidence to contradict 
this premise.  No medical evidence of record indicates that 
the veteran's claimed medical problems are due to ACDUTRA 
service.    

In light of the foregoing, the Board finds that material 
evidence pertinent to the issues of service connection for a 
seizure disorder, skin disorder, back disorder, and chronic 
liver disease has not been added to the record after August 
1999.  These records are new in the sense that they document 
additional treatment for the claimed disorders, but, given 
the complete lack of evidence of a relevant injury or 
incident during ACDUTRA or any link between them and ACDUTRA, 
but do not rise to the level of materiality consistent with 
the 38 C.F.R. § 3.156(a)(2001) standard to permit reopening 
of the claim.  As such, the claim remains denied.  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an October 2001 letter, the RO 
notified the veteran of the basic elements of a service 
connection claim.  It further explained that, if he provides 
information about the sources of evidence or information 
pertinent to his psychiatric disorder claim, to include 
medical or employment records, or records of other federal 
agencies, then VA would make reasonable efforts to obtain the 
records from the sources identified, but that he ultimately 
is responsible for substantiating his claim, even though the 
law requires VA assistance in claim substantiation.  In 
August 2004, the veteran was sent a second letter 
substantially similar to that sent in 2001, providing him an 
updated status of the development undertaken in the claim.  
Also, through the rating decision, Statement of the Case 
(SOC), and Supplemental SOC (SSOC), the RO also explained 
what the evidence must show to result in a favorable 
resolution, and why the claim remains denied.

The Board acknowledges that the veteran was not provided 
explicit notice as to the "new and material" standard.  The 
Board considered whether this defect has resulted in material 
prejudice to the veteran, such that further development is in 
order.  It has not.  The multiple VCAA notices, plus the 
rating decision and prior Board decision, amply explained to 
the veteran what the major evidentiary gap is in his claim - 
complete lack of evidence of complaints about, or treatment 
for, the claimed disorders.  It is arguable that the RO's 
inquiry in the VCAA letters constituted an open-ended, 
general inquiry about pertinent evidence, including medical 
evidence, whereas the "new and material" evidence is more 
specific in what the evidence must show.  In this case, the 
veteran reported having received pertinent treatment from 
various doctors, and the RO has taken appropriate 
follow-up actions to assist the veteran in obtaining the 
records from these doctors consistent with VCAA.  The veteran 
himself has supplied some records himself, as well as lay 
evidence in the form of various personal statements and 
affidavits, presumably believing that these items, along with 
the medical records, sufficiently substantiate his claim.    

With respect to the fourth element of a VCAA notice, the SOC 
cited 38 C.F.R. § 3.159, which includes a provision that the 
veteran may submit any pertinent evidence in his possession.  
  
Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of the four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result a favorable resolution of the claim, and was on 
notice throughout the appeal through the pertinent rating 
decision, SOC, VCAA letters, and SSOC why the claim remains 
denied.  He was told about his and VA's respective claim 
development responsibilities.  
 
The Board acknowledges that VCAA notification was not 
accomplished before the issuance of the rating decision 
giving rise to this appeal.  The Pelegrini Court explicitly 
stated that, notwithstanding the requirement that a valid 
VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times, and acknowledged in Pelegrini, at p. 120, 
that where, as here, 38 U.S.C.A. § 5103(a) notice was not 
mandated at the time of the initial RO denial (the 2000 
rating decision was decided and appealed before the enactment 
of VCAA), the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  This was provided 
here during the appeal period.  In this connection, it also 
is noted that the veteran has not claimed that VA failed to 
comply with VCAA notice requirements, or that he has any 
evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, No. 
02-1077, slip op., at 33 (U.S. Vet. App. April 14, 2005).  On 
the contrary, after the issuance of the SSOC, he 
affirmatively waived his right to a 60-day period during 
which he could comment further on his claim, indicating 
explicitly that he does not plan to submit additional 
evidence.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Again, the 
veteran himself supplied some private medical records, and 
the RO apparently obtained on its own other private medical 
records.  The veteran was given an opportunity to testify in 
connection with this claim, and he declined to exercise his 
right to do so.  He did not report the existence of pertinent 
records in the custody of government agencies, such as the 
Social Security Administration, or employers.  Based upon the 
foregoing, the Board concludes that VA has met its duty-to-
assist obligations.   


ORDER

New and material evidence sufficient to reopen the previously 
denied and final claim of entitlement to service connection 
for seizure disorder, skin disorder, back disorder, and 
chronic liver disease not having been received, the claim is 
not reopened and remains denied.  


REMAND

The RO notified the veteran in a December 2003 letter that he 
had been denied entitlement to nonservice-connected pension 
benefits, on the basis that his service between January and 
March 1962 was not wartime service.  

While the veteran did not explicitly indicate he is filing a 
notice of disagreement responsive to this decision, he 
apparently did indicate, within the appeal period, his belief 
that he is entitled to nonservice-connected pension.  See 
June 2004 affidavit.  This statement could reasonably be 
construed as a notice of disagreement on this issue.  

Because a timely notice of disagreement regarding this issue 
has been submitted, a remand is required for the RO to 
provide the veteran a Statement of the Case. The U.S. Court 
of Appeals for Veterans Claims (hereinafter Court) held in 
Manlincon v. West, 12 Vet. App. 238 (1999), that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case. See Manlincon v. West, 
12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002). Thereafter, the veteran must submit a timely 
substantive appeal in order for this issue to be perfected 
for appeal to the Board. See 38 U.S.C.A. § 7105 (West 2002).

Accordingly, this issue is REMANDED for the following action:

The RO should issue a Statement of the 
Case regarding the issue of entitlement 
to non-service-connected pension. The 
appellant and his representative are 
hereby notified that, following the 
receipt of the Statement of the Case 
concerning this issue, a timely and 
adequate substantive appeal must be filed 
if appellate review by the Board is 
desired. If and only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


